Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 5/2/2022.

Response to Arguments
Applicant’s arguments, see remarks (pages 9-10), filed 5/2/2022, with respect to the claim objections and the claim rejections have been fully considered and are persuasive.  The objections and rejections of 2/3/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An information processing apparatus comprising: one or more processors; and a memory storing instructions which, when executed by the one or more processors, cause the information processing apparatus to function as: an estimation unit configured to estimate a motion blur of a subject in a second captured image acquired if a second image capturing is performed based on the second imaging parameter, based on the motion information and the second imaging parameter, wherein a number of the first captured images used to estimate the motion blur is determined (1) based on an exposure time in the second image capturing or (2) by a user operation for inputting the number, in combination with all the limitations recited in claim 1;
Claims 18-22 are also allowed for the same reasons as presented above.
Claims 2-15 depending from claim 1 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696